        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

QINGGANG MA AND SULAN QI                         §
                                                 §
                                                 §       CIVIL ACTION NO. _______
VS.                                              §
                                                 §
UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY AND                            §
ADAM HUDSON                                      §       JURY DEMANDED



                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property”), a Defendant herein,

removes to this Court the state court action pending in the 133rd Judicial District Court of Harris

County, Texas invoking this Court’s diversity jurisdiction, on the grounds explained below.

                                          BASIS FOR REMOVAL

         1.        On July 10, 2019, Plaintiffs, Qinggang Ma and Sulan Qi ( “Plaintiffs”), filed suit in

Harris County against the Defendants. The suit was assigned to the 133rd Judicial District Court of

Harris County, Texas, styled Cause No. 2019-50265; Qinggang Ma and Sulan Qi v. United Property

& Casualty Insurance Company and Adam Hudson (the “State Court Action”). See Plaintiffs’

Original Petition, incorporated herein under Exhibit B. Defendant United Property was

served/received notice of this lawsuit on July 24, 2019. Defendant Adam Hudson (“Hudson”) was

served/received notice of this lawsuit on July 24, 2019. As required by 28 U.S.C. § 1446(b), this




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 2 of 9



Notice of Removal is timely filed by United Property within thirty (30) days following receipt by

Defendant of the initial pleadings.

         2.        Removal of this action is proper because this Court has original diversity jurisdiction

under 28 U.S.C. § 1332 and the action is one that may be removed by United Property pursuant to

28 U.S.C. § 1441(b); specifically, this is a civil action wherein the matter in controversy exceeds the

sum of $75,000.00, exclusive of interests and costs, and the parties are diverse.

         3.        There is complete diversity among the parties as required by 28 U.S.C. § 1332(a).

Plaintiffs are citizens of Texas. United Property is not a citizen of Texas. United Property is a foreign

organization incorporated pursuant to the laws of the State of Florida and has its principle place of

business in Florida. Defendant Hudson is a citizen of the State of Texas, but his citizenship should be

disregarded for the purposes of affirming diversity jurisdiction because Plaintiffs joined Hudson as a

sham, solely to defeat diversity jurisdiction. Additionally, Defendant United Property filed its

Election of Legal Representation under § 542A.006 of the Texas Insurance Code on August 20,

2019. Pursuant to §542A.006(c), no cause of action exists against and he Hudson must be dismissed

with prejudice.

         4.        The amount in controversy exceeds $75,000.00 as required by 28 U.S.C. § 1332 (a).

Plaintiffs’ Original Petition recites that they are seeking actual damages, statutory damages including

18% interest, mental anguish damages, treble damages, exemplary damages and attorney’s fees for

breach of contract, violations of Chapters 541 and 542 of the Texas Insurance Code, breach of the

duty of good faith and fair dealing, violations of the Deceptive Trade Practices Act (“DTPA”), fraud,

negligence and gross negligence relating to the Defendants’ alleged failure to properly adjust the

claim for Plaintiffs’ alleged property damage. Further, Plaintiffs’ Petition states Plaintiffs are

seeking no less than $100,000.00 but no more than $200,000.00 for their damages. Thus, Plaintiffs’




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 3 of 9



Petition shows on its face that Plaintiffs’ claims are in excess of $75,000.00. See Plaintiffs’ Original

Petition incorporated herein under Exhibit B.

                                           EXHIBIT INDEX

                   Exhibit A    Index of Matters Being Filed

                   Exhibit B    All Executed Process in this Case

                   Exhibit C    List of all Counsel of Record

                   Exhibit D    Civil Cover Sheet

              ADAM HUDSON HAS BEEN FRAUDULENTLY JOINED AS A SHAM DEFENDANT

         5.        Pursuant to 28 U.S.C. § 1441(b), an action shall be “removable…if none of the

parties in interest properly joined and served as defendants is a citizen of the state in which such

action is brought.” A defendant named in the state court action may be disregarded when the party

was joined fraudulently to defeat diversity jurisdiction. See Cavallini v. State Farm Mut. Auto Ins.

Co., 44 F.3d 256 (5th Cir. 1995); Griggs v. State Farm Lloyds, 181 F.3d 694 (1999). In any case

involving an improperly or fraudulently joined party, written consent for removal of the improperly

or fraudulently joined party is not required. See Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th

Cir. 1993); 28 U.S.C. § 1446(b)(2)(A). A removing party alleging jurisdiction on the basis of

fraudulent joinder must prove the existence of fraud. Jernigan 989 F.2d at 815. To prove fraud,

United Property “must show either that (1) there is no possibility that Plaintiffs will be able to

establish a cause of action against Hudson in state court; or that (2) there has been outright fraud in

Plaintiffs’ pleadings of jurisdictional facts.” Id. In determining whether a party was fraudulently

joined, courts must “resolve any contested issues of material fact, and any ambiguity or uncertainty

in the controlling state law, in the non-movant’s favor.” Griggs, 181 F.3d at 699. The proceeding is

“similar to that used on a motion for summary judgment under Rule 56(b).” Id. The petition filed in




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 4 of 9



state court controls the inquiry, thus any post-removal filing may not be considered when or to the

extent such filing presents new causes of action or theories. See Cavallini, 44 F.3d at 264.

         6.        Further, “fraudulent joinder claims can be resolved by ‘piercing the pleadings’ and

considering summary judgement-type evidence such as affidavits and deposition testimony.”

Cavallini 44 F.3d at 263. See also Sohmer v. American Medical Security, Inc., No. 3:02-CV-1680,

2002 WL 31323763, *2 (N.D. Tex. Oct. 15, 2002) (“court may pierce the pleadings and look at

additional evidence regarding the alleged state law claim only to causes of action asserted in the

petition at the time of removal”). “A court should not, in the absence of any proof, assume that the

nonmoving party could or would prove the necessary facts to support his claims against the non-

diverse defendant.” Walden v. American General Life, 244 F.Supp.2d 689, 692 (S.D. Miss. 2003).

While the burden of establishing fraudulent joinder is heavy, the Fifth Circuit has never held that a

“particular plaintiff might possibly establish liability by the mere hypothetical possibility that such

an action could exist.” Griggs, 181 F.3d at 701.

         7.        United Property does not claim fraud in the recitation of jurisdictional facts, as it does

not dispute that Hudson and Plaintiffs are Texas residents. Therefore, United Property must meet the

second prong and establish that, as a matter of law, Plaintiffs have not alleged a valid state-law cause

of action against Hudson. Id. at 699. The Fifth Circuit has clarified that the “federal pleading

sufficiency standard applies to analyzing improper joinder.” Lopez v. Allstate Vehicle and Property

Insurance Company, No. 4:17-CV-00103, 2017 WL 1233831, at * 3 (E.D. Tex. Apr. 4, 2017).

Therefore, “if a plaintiff can survive a Rule 12(b)(6)-type challenge, there is generally no proper

joinder” Id. at *2 (quoting Guillory v. PPG Indus., Inc., 434 F.3d 303, 309 (5th Cir. 2005).

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 5 of 9



do not suffice to state a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).1

         8.        In Waters, for example, the plaintiff claimed that the insurance agent made material

misrepresentations. Waters, 158 F.R.D. at 109. In holding that the claim was conclusory and failed to

state a cause of action, the court reasoned that the “pleadings failed to specify time, place, or content

of any alleged misrepresentations.” Id. Moreover, in Lopez, the Fifth Circuit determined that the

plaintiffs failed to state a claim under the DTPA and Chapter 541 of the Texas Insurance Code

because plaintiffs asserted only boilerplate allegations that the adjuster “made misrepresentations

and omissions regarding the amount of damage and cost of repair, and conducted an outcome-

oriented investigation,” without alleging any additional facts. Lopez, 2017 WL 1233831, at * 3.

Because the plaintiffs failed to include any specific, factual allegations in their complaint that would

state a plausible claim under state law, the court denied plaintiffs’ motion for remand and dismissed

plaintiffs’ claims against the fraudulently joined defendant. Id. at *4.

         9.        Here, Plaintiffs claim that Hudson violated the Texas Insurance Code and DTPA, and

Plaintiffs also asserted causes of action against Hudson for fraud, negligence and gross negligence.

See Plaintiffs’ Original Petition, at ¶¶ 48-71. However, Plaintiffs’ Petition fails to include any

specific factual allegations to support these causes of action. Rather, Plaintiffs make conclusory

statements that Hudson “undervalued the claim” and “conducted a substandard and improper

inspection” and merely recite elements to the causes of action against him. See Plaintiffs’ Original

Petition. Such allegations are all stated in conclusory terms.

1
  See also Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D. 107, 108 (S.D. Tex. 1994) (citing Jewel v.
City of Covington, 425 F.2d 459, 460 (5th Cir. 1970). See also, Sohmer, 2002 WL 31323763 at *3 (holding
that the plaintiff’s petition, which plead nothing more than that an agent made a general statement about the
policy’s coverage, was wholly devoid of any allegations supporting a cause of action for misrepresentation
upon which the plaintiffs could recover.); Walden, 244 F.Supp.2d at 692 (“removal is not precluded merely
because the state court complaint, on its face, sets forth a state law claim against a non-diverse defendant”).



4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 6 of 9



         10.       In Texas, an insured’s mistaken belief as to the scope of his coverage is not actionable

under the DTPA or Texas Insurance Code. Wyly v. Integrity Insurance Solutions, 502 S.W.3d 901,

908 (Tex. App.—Houston [14th Dist.] 2016). “Representations that ‘everything’s covered’ or ‘fully

covered’ cannot constitute an actionable misrepresentation.” Zatorski v. USAA Texas Lloyd’s

Company, No. 01-13-01002-CV, 2015 WL 456474, at *4 (Tex. App.—Houston [1st Dist.] Feb. 3,

2015) (citing Manion v. Sec. Nat’l Ins. Co., No. 13-01-00248-CV, 2002 WL 34230861, at *2 (Tex.

App.—Corpus Christi Aug. 15, 2002) (holding that insurance representative’s statement that

homeowner was getting ‘full coverage’ was not an affirmative representation that the policy

contained specific coverage). Further, in Smith v. Nationwide Ins. Co., the court denied plaintiff’s

motion for remand because allegations that the improperly joined insurance agent made

representations to the insured that the policy would have “full coverage” were insufficient as a

matter of law. Smith v. Nationwide Ins. Co., No. 1:08CV683, 2009 WL 736199 (S.D. Miss. Mar. 18,

2009). The court stated, “The risks the policy covers are defined by the terms of the policy itself, not

by inferences made by the insured or general representations concerning the scope of coverage made

by the agent.” Id. at *2.

         11.       It follows that conclusory claims of material misrepresentations without facts to

support them are not actionable under the DTPA or the Texas Insurance Code. See Waters, 158

F.R.D. at 109 (S.D. Tex. 1994); Sohmer, 2002 WL 31323763, at *3 (“The Sohmers’ bare allegations

also lack sufficient particularity for the Court to conclude that the Sohmers contend that Southwest

actually enticed or guided Andrew, or that Andrew relied on any specific factual representation”).

Rather, an affirmative misrepresentation is necessary for a violation to exist. Sledge v. Mullin, 927

S.W.2d 89, 94 (Tex. App.–Fort Worth 1996) (“In the absence of some affirmative misrepresentation,

a mistaken belief about the scope of coverage is not actionable”). Plaintiffs make no such allegation




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 7 of 9



in their Petition. Instead, they simply make the same assertion in various ways. As such, Plaintiffs

have no viable cause of action against Hudson for violations of the DTPA and Texas Insurance

Code, fraud, negligence or gross negligence and cannot show any arguable basis of liability here for

Hudson. Therefore, removal is proper.

     ALTERNATIVELY, UNITED PROPERTY’S 542A ELECTION ABROGATES ALL POTENTIAL
                            RECOVERY AGAINST HUDSON

         12.       Even if it is determined that Plaintiffs’ Petition does state a valid state-law cause of

action against Hudson, his citizenship should not be considered when analyzing this matter for

complete diversity because United Property elected to accept all liability on behalf of Hudson

pursuant to Texas Insurance Code § 542A.006. See generally Flores v. Allstate Vehicle & Prop. Ins.

Co., 2018 WL 5695553 (W.D. Tex. Oct. 31, 2018); Horton v. Allstate Vehicle and Property

Insurance Company, No. 5:19-cv-00140-FB-RBF, 2019 WL 155494 (W.D. Tex. April 9, 2019). In

Flores and Horton, the court held that post-suit acceptance of agent liability pursuant to Texas

Insurance Code 542A.006 guarantees that the plaintiff may not recover against the agent and thus the

concerns of the voluntary/involuntary rule are not raised. Flores, 2018 WL 5695553 at *6-7; Horton,

2019 WL 155494 at *1, FN 1 (“Because Allstate has elected to assume responsibility for [agent], the

Court need not consider his citizenship.”) (internal citations omitted). Thus, the continued inclusion

of an adjuster in a lawsuit where an insurer has accepted liability of that adjuster pursuant to Texas

Insurance Code 542A.006 is “tantamount to a finding of improper joinder.” Flores, 2018 WL

5695553 at *8. The court in Flores then concluded that because the inclusion of an agent whose

liability had been accepted by an insurer was “tantamount to a finding of improper joinder,” such an

agent’s citizenship should not be condiered when determining whether there was complete diversity

amongst the parties for the purposes of 28 U.S.C. § 1332(a). Id. Because United Property has

accepted any and all liability of Hudson in regards to the claim that is the subject of this litigation,



4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 8 of 9



Hudson’s citizenship should be disregarded in analyzing whether complete diversity amongst the

parties exists in this matter.

                             THE REMOVAL IS PROCEDURALLY CORRECT

         13.       All parties who have been properly joined or served with Summons consent to the

removal of this case to Federal Court.

         14.       Venue is proper in this District because the district and division embrace the place

where the removal action has been pending.

         15.       United Property will promptly provide written notice of the filing of this Notice of

Removal to all parties and to the clerk of the 133rd Judicial District Court of Harris County, Texas.



                                                 Respectfully submitted,

                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 By: /s/ Sarah R. Smith
                                                     Sarah R. Smith
                                                     Attorney-In-Charge
                                                     Texas State Bar No. 24056346
                                                     USDC-SD Texas No. 1196616
                                                     24 Greenway Plaza, Suite 1400
                                                     Houston, Texas 77046
                                                     Telephone: 713.659.6767
                                                     Facsimile: 713.759.6830
                                                     sarah.smith@lewisbrisbois.com
                                                     gene.baldonado@lewisbrisbois.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     UNITED PROPERTY & CASUALTY
                                                     INSURANCE COMPANY




4817-7617-2193.1
        Case 4:19-cv-03174 Document 1 Filed on 08/23/19 in TXSD Page 9 of 9



                                 CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on August 23, 2019,
via e-filing addressed to:

Chad T.Wilson
Tara Peveto
Chad T. Wilson Law Firm, PLLC
455 East Medical Center Blvd.
Suite 555
Webster, Texas 77598
eservice@cwilsonlaw.com
cwilson@cwilsonlaw.com
tpeveto@cwilsonlaw.com
Attorneys for Plaintiff


                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith




4817-7617-2193.1
